DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
2.	Claims 1-16, 18 and 20-22 are pending; claims 1 is independent.
Claims 17, 19 and 23 have been cancelled.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-10, 13, 14 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakal (US 2015/0109357).
Regarding claim 1, Nakal teaches a display apparatus (fig. 1 and 2), comprising: 
a display panel, a display area of the display panel (fig. 2, a display region 201) including at least two sub-display areas (fig. 2, a first and second regions 210 and 211), and each sub-display area of the at least two sub-display areas including a plurality of sub-pixels (fig. 2 and Para 0035); and 
a gate driving circuit including at least two gate driving sub-circuits its one-to-one correspondence with the at least two sub-display areas, each gate driving sub-circuit of the at least two gate driving sub-circuits being electrically connected to a plurality of sub-pixels included in a corresponding sub-display area (fig. 2, first and second gate drivers 205 and Paras 0034-0037), and 
each gate driving sub-circuit being configured to: 
receive a group of first control signals (fig. 2 and  Para 0034, a gate driver control signal); 
generate a group of gate driving signals according to the group of first control signals; and output the group of gate driving signals to the plurality of sub-pixels included in the corresponding sub-display area (fig. 2 and Paras 0034-0037).
Regarding claim 2, Nakal teaches the display apparatus according to claim 1, wherein the plurality of sub-pixels included in each sub-display area are arranged in a row matrix with same number of rows and same number of columns (Para 0031).
Regarding claim 3, Nakal teaches the display apparatus according to claim 1, wherein the display panel further includes at least two groups of gate lines in one-to-one correspondence with the at least two sub-display areas, and each group of the at least two groups of gate lines is electrically connected to a plurality of sub-pixels included in a corresponding sub-display area; and each gate driving sub-circuit is electrically connected to a group of gate lines corresponding to the corresponding sub-display area (fig. 2 and Paras 0034-0037).
Regarding claim 4, Nakal teaches the display apparatus according to claim 3, further comprising a source driving circuit (fig. 2, 204), the source driving circuit being configured to: 
receive at least two groups of second control signals and at least two groups of first data signals (figs 2, 3 and Paras 0039-0040); 
convert the at least two groups of first data signals into at least two groups of second data signals in one-to-one correspondence with the at least two sub-display areas according to the at least two groups of second control signals; and output each group of second data signals to a plurality of sub-pixels included in a corresponding sub-display area (figs 2, 3 and Paras 0039-0041).
Regarding claim 5, Nakal teaches the display apparatus according to claim 4, wherein the display panel further includes at least two groups of data lines in one-to-one correspondence with the at least two sub-display areas, and each group of the at least two groups of data lines is electrically connected to a plurality of sub-pixels included in a corresponding sub-display area; and the source driving circuit is electrically connected to the at least two groups of data lines (fig. 2, Paras 0036, 0037 and 0040). 
Regarding claim 6, Nakal teaches the display apparatus according to claim 5, further comprising a driving chip (the combination of gate drivers 205 and source drivers 204), wherein the driving chip includes the gate driving circuit and at least two driving ports “connections” (fig. 2 and Para 0034, wherein the first and second gate drivers 205 include a plurality of basic circuits that respectively correspond to the plurality of gate signal lines 212 via connections); 
the at least two driving ports are electrically connected to the at least two gate driving sub-circuits in a one-to-one correspondence manner; and each gate driving sub-circuit is electrically connected to the group of gate lines corresponding to the corresponding sub-display area through a corresponding driving port (fig. 2, Paras 0034 and 0037, wherein the first gate driver 205 and the first source driver 204 control the pixels of the first display region 210, and the second gate driver 205 and the second source driver 204 control the pixels of the second display region 211 via connections “driving ports as claimed”, to the plurality of gate signal lines 212).
Regarding claim 7, Nakal teaches the display apparatus according to claim 6, wherein the driving chip (the combination of gate drivers 205 and source drivers 204) further includes the source driving circuit and at least two data ports “connections”; and the source driving circuit is electrically connected to the at least two groups of data lines through the at least two data ports (fig. 2, Paras 0032 and 0037, wherein, the plurality of video signal lines 213 arranged in the first display region 210 are connected to a first source driver 204 via connections, and the plurality of video signal lines 213 arranged in the second display region 211 are connected to a second source driver 204 via connections).
Regarding claim 8, Nakal teaches the display apparatus according to claim 5, wherein the plurality of sub-pixels included in each sub-display area are arranged in a plurality of rows and a plurality of columns (fig. 2 and Para 0035); 
for each sub-display area, a number of gate lines included in a group of gate lines corresponding to the sub-display area is equal to a number of rows of the sub-pixels included in the sub-display area, and the gate lines in the group of gate lines corresponding to the sub-display area are electrically connected to the rows of the sub-pixels included in the sub-display area in a one-to-one correspondence manner; and a number of data lines included in a group of data lines corresponding to the sub-display area is equal to a number of columns of the sub-pixels included in the sub-display area, and the data lines in the group of data lines corresponding to the sub-display area are electrically connected to the columns of the sub-pixels included in the sub-display area in a one-to-one correspondence manner (fig. 2, Paras 0031-0032 and 0035).
Regarding claim 9, Nakal teaches the display apparatus according to claim 5, wherein for each sub-display area, a group of gate lines corresponding to the sub-display area includes a gate line, and the gate line corresponding to the sub-display area is electrically connected to the plurality of sub-pixels included in the sub-display area; and a number of data lines included in a group a data lines corresponding to the sub-display area is equal to a number of the sub-pixels included in the sub-display area, and the data lines in the group of data lines corresponding to the sub-display area are electrically connected to the plurality of sub-pixels included in the sub-display area in a one-to-one correspondence manner (fig. 2, Paras 0031-0032 and 0035).
Regarding claim 10, Nakal teaches the display apparatus according to claim 4, further comprising a timing controller (fig. 2, Timing generation circuit) electrically connected to the gate driving circuit (fig. 2, gate driver 205) the source driving circuit (fig. 2, source driver 204), the timing controller being configured to:                                                                            
receive source signals (fig. 2, display data); 
generate at least two groups of first control signals, the at least two groups of second control signals, and the at least two groups of first data signals according to the source signals (figs 2, 3 and Paras 0039-0040); 
output the at least two groups of first control signals to the gate driving circuit; and output the at least two groups of second control signals and the at least two groups of first data signals to the source driving circuit (figs 2, 3 and Paras 0039-0040). 
Regarding claim 13, Nakal teaches a driving method of a display apparatus, applied to the display apparatus according to claim 1 (Para 0036), the driving method comprising: 
receiving, by each gate driving sub-circuit included in the gate driving circuit, the group of first control signals (fig. 2 and  Para 0034,  a gate driver control signal); 
generating, by each gate driving sub-circuit, the group of gate driving signals accord into to the group of first control signals; and outputting, by each gate driving sub-circuit, the group of gate driving signals to the plurality sub-pixels included to the corresponding sub-display area in the display panel (fig. 2 and Paras 0034-0037).
Regarding claim 14, Nakal teaches the driving method according to claim 13 (Para 0036), wherein the display apparatus further includes a source driving circuit (fig. 2, 204); 
the driving method further comprises: 
receiving, by the source driving circuit, at least two groups of second control signals and at least two groups of first data signals (figs 2, 3 and Paras 0039-0041);
converting, by the source driving circuit, the at least two groups of first data signals into at least two groups of second data signals one-to-one correspondence with the at least two sub-display areas in the display panel according to the at least two groups of second control signals; and outputting, by the source driving circuit, each group of second data signals to a plurality of sub-pixels included in a corresponding sub-display area (figs 2, 3 and Paras 0039-0041).
Regarding claim 21, Nakal teaches a computer product, comprising at least one processor (fig. 2, the timing generation circuit 202), wherein the at last one processor is configured to execute computer instructions to perform the driving method according to claim 13 (fig. 2, component 202 and Para 0034).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 11, 12, 15, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakal (US 2015/0109357), in view of Ishibashi (US 2005/0035962), provided by applicant’s IDS, and further in view of Banghong (CN109493774), provided by applicant’s IDS, using English translation.
Regarding claim 11, Nakal teaches the display apparatus according to claim 4, but Nakal does not expressly disclose further comprising a rotation axis, the display panel being configured to be rotatable around the rotation axis.
However, Ishibashi discloses “a rotation axis, the display panel being configured to be rotatable around the rotation axis”, see figs 1, 2 and Paras 0091-0096.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the display apparatus of Nakal to incorporate the teaching of Ishibashi to include a display panel and rotation axis in order to rotate two-dimensional display device to display a three-dimensional image by switching and displaying an image on the two-dimensional display device.
Nakal in view of Ishibashi does not expressly disclose wherein the display panel has at least two brightness adjustment areas, a length direction of each brightness adjustment area of the at least two brightness adjustment areas is parallel to the rotation axis, and the at least two brightness adjustment areas are arranged in parallel along a direction perpendicular to the rotation axis; and each brightness adjustment area including at least one sub-display area.
However, Banghong discloses “wherein the display panel has at least two brightness adjustment areas, a length direction of each brightness adjustment area of the at least two brightness adjustment areas is parallel to the rotation axis, and the at least two brightness adjustment areas are arranged in parallel along a direction perpendicular to the rotation axis; and each brightness adjustment area including at least one sub-display area”, see figs 1, 2A-C, 3A-C and Paras 0039-0041.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the display apparatus of Nakal in view of Ishibashi to incorporate the teaching of Banghong to include a display panel with two brightness adjustment areas so that the brightness of the stereoscopic image display is uniform.
Regarding claim 12, Nakal in view of Ishibashi and in view of Banghong teaches the display apparatus according to claim 11, wherein the source driving circuit is further configured to adjust each group of second data signals to be output to each sub-display area in a corresponding brightness adjustment area separately according to a preset brightness parameter of each brightness adjustment area, so as to make an average display brightness of at least two brightness adjustment areas be same or approximately same; wherein the brightness parameter of each brightness adjustment area increases sequentially along a direction perpendicular to the rotation axis and progressively away from the rotation axis (figs 1, 2A-C, 3A-C and Paras 0039-0041, Banghong).
Regarding claim 15, Nakal teaches the driving method according to claim 14, but Nakal does not expressly disclose wherein the display apparatus further includes a rotation axis, and the display panel is configured to be rotatable around the rotation axis.
However, Ishibashi discloses “a rotation axis, the display panel being configured to be rotatable around the rotation axis”, see figs 1, 2 and Paras 0091-0096.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the display apparatus of Nakal to incorporate the teaching of Ishibashi to include a display panel and rotation axis in order to rotate two-dimensional display device to display a three-dimensional image by switching and displaying an image on the two-dimensional display device.
Nakal in view of Ishibashi does not expressly disclose the display panel has at least two brightness adjustment areas, and a length direction of each brightness adjustment area of the least two brightness adjustment areas is parallel to the rotation axis, and the at least two brightness adjustment areas are arranged in parallel along a direction perpendicular to the rotation axis; and each brightness, adjustment area includes at least one sub-display area; before each group of second data signals is output to the plurality of sub-pixels included in the corresponding sub-display area, the driving method further comprises: adjusting separately, by the source driving circuit, the at least two groups of second data signals obtained by conversion according to a preset brightness parameter of each brightness adjustment area, so as to make an average display brightness of each brightness adjustment area of the at least two brightness adjustment areas be same or approximately same; wherein the brightness parameter of each brightness adjustment area increases sequentially along a direction perpendicular to the rotation axis and progressively away from the rotation axis.
However, Banghong discloses “the display panel has at least two brightness adjustment areas, and a length direction of each brightness adjustment area of the least two brightness adjustment areas is parallel to the rotation axis, and the at least two brightness adjustment areas are arranged in parallel along a direction perpendicular to the rotation axis; and each brightness, adjustment area includes at least one sub-display area; before each group of second data signals is output to the plurality of sub-pixels included in the corresponding sub-display area, the driving method further comprises: adjusting separately, by the source driving circuit, the at least two groups of second data signals obtained by conversion according to a preset brightness parameter of each brightness adjustment area, so as to make an average display brightness of each brightness adjustment area of the at least two brightness adjustment areas be same or approximately same; wherein the brightness parameter of each brightness adjustment area increases sequentially along a direction perpendicular to the rotation axis and progressively away from the rotation axis”, see figs 1, 2A-C, 3A-C and Paras 0039-0041.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the display apparatus of Nakal in view of Ishibashi to incorporate the teaching of Banghong to include a display panel with two brightness adjustment areas so that the brightness of the stereoscopic image display is uniform.
Regarding claim 16, Nakal in view of Ishibashi and in view of Banghong teaches the driving method according to claim 15, wherein the brightness parameter includes a duty ratio coefficient of each second data signal in each group of second data signals obtained by conversion and corresponding to a respective sub-display area in a target brightness adjustment area; along the direction perpendicular to the rotation axis and progressively away from the rotation axis, a ratio of duty ratio coefficients of the brightness adjustment areas is inversely related to a ratio of display brightness of the brightness adjustment areas in a case where the at least two groups of second data signals obtained by conversion are not adjusted separately; and adjusting the at least two groups of second data signals obtained by conversion separately according to a preset brightness parameter of each brightness adjustment area, includes: multiplying a duty ratio of each second data signal in each group of second data signals obtained by conversion and corresponding to a respective sub-display area in each brightness adjustment area by a duty ratio coefficient of the brightness adjustment area, so as to obtain each second data signal in each adjusted group in of second data signals corresponding to the respective sub-display area in the brightness adjustment area (figs 1, 2A-C, 3A-C and Paras 0039-0041, Banghong).
Regarding claim 18, Nakal in view of Ishibashi and in view of Banghong teaches the driving method according to claim 15, wherein the brightness parameter includes a gray coefficient of each second data signal in each group of second data signals obtained by conversion and corresponding to a respective sub-display area in a target brightness adjustment area; along the direction perpendicular to the rotation axis and progressively away from the rotation axis, a ratio of gray coefficients of the brightness adjustment areas is inversely related to a ratio of display brightness of the brightness adjustment areas in a case where the at least two groups of second data signals obtained by conversion are not adjusted separately; and adjusting the at least two groups of second data signals obtained by conversion separately according to a preset brightness parameter of each brightness adjustment area, includes: multiplying a gray value represented by each second data signal in each group of second data signals obtained by conversion and corresponding to a respective sub-display area in each brightness adjustment area by a gray coefficient of the brightness adjustment area, so as to obtain each second data signal in each adjusted group of second data signals corresponding to the respective sub-display area in the brightness adjustment area (figs 1, 2A-C, 3A-C and Paras 0039-0041, Banghong).

7.	Claim(s) 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakal (US 2015/0109357), and further in view of Peng (US 2019/0237021).
Regarding claim 20, Nakal teaches the driving method according to claim 13, above, but Nakal does not expressly disclose wherein the display panel has at least two different levels of viewing areas, and each level of the at least two different levels of viewing areas includes at least one sub-display area; outputting, by each gate driving sub-circuit, the group of gate driving signals to the plurality of sub-pixels included in the corresponding sub-display area in the display panel, includes: outputting, by each gate driving sub-circuit corresponding to a respective sub-display area in each viewing area of a same level, the group of gate driving signals representing a same frame rate to the plurality of sub-pixels included in the corresponding sub-display area, so as to make a frame rate of an image displayed on each sub-display area in each viewing area of the level equal; and outputting, by gate driving sub-circuits corresponding to sub-display areas in viewing areas of different levels, groups of gate driving signals representing different frame rates to a plurality of sub-pixels included in corresponding sub-display areas, so as to make frame rates of images displayed on the viewing areas of different level different; wherein a frame rate of an image displayed on each viewing area progressively decreases as a level of the viewing area progressively increases.
	However, Peng discloses in figs 1, 3, 18, Paras 0052-0054, 0062-0064 and 0122-0126, wherein the device can reduce the average data bandwidth at the display interface by region-based display data processing and transmission, which can viewing area set different frame rates, as shown in Figure 18, set the normal frame rate for normal area 2 to 120fps, and reduce the frame rate for areas 1 and 3 to 6Ofps (that is, the pictures displayed in each sub-display area in the same viewing area. The frame rate is the same; the frame rate of each sub-display area in different viewing areas is different). In addition, as for defining the level of the viewing area, and then obtaining that as the level of the viewing area gradually increases, the frame rate of the picture displayed in each viewing area gradually decrease. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the display apparatus of Nakal to incorporate the teaching of Peng to include setting different frame rates for different levels of viewing zones in order to get a predictable result.
Regarding claim 22, Nakal teaches the driving method according to claim 1, the driving method including: 
receiving, by each gate driving sub-circuit included in the gate driving circuit, the group of first control signals (fig. 2 and  Para 0034, a gate driver control signal); 
generating, by each gate driving sub-circuit, the group of gate driving signals according to the group of first controls signals; and outputting, by each gate driving sub-circuit, the group of gate driving signals to the plurality of sub-pixels included in the corresponding sub-display area in the display panel (fig. 2 and Paras 0034-0037).
Nakal does not expressly disclose a non-transitory computer-readable storage medium storing an executable instruction that, when executed by the display apparatus, causes the display apparatus to perform a driving method.
However, Peng discloses a computer-readable storage medium storing an executable instruction (Paras 0142-0143).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the display apparatus of Nakal to incorporate the teaching of Peng to include a computer-readable storage medium storing an executable instruction in order to get a predictable result.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shiomi (US 2014/0085279), relates to a liquid crystal display device in which a
screen division driving scheme and a V inversion driving scheme are combined and a method of driving the liquid crystal display device.
Kang (US 2007/0091059), relate to a liquid crystal display (LCD) and a method of 
driving the same, and more particularly, to an LCD with an improved frame rate and brightness and a method of driving the same.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571 272 0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        8/26/2022

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625